Citation Nr: 9919727	
Decision Date: 07/19/99    Archive Date: 07/28/99

DOCKET NO.  92-16 132	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for a right hip 
disability, left shoulder disability, neck and low back 
disabilities and right carpal tunnel syndrome.  

2.  Entitlement to an increased rating for a right shoulder 
rotator cuff disability, currently rated 10 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant



ATTORNEY FOR THE BOARD

R. A. Caffery, Counsel 


INTRODUCTION

The veteran served on active duty for training from February 
to June 1964 with the Army National Guard and had subsequent 
service with the California Air National Guard and the Air 
Force Reserve until October 1988.  He had numerous periods of 
active duty for training and inactive duty training until 
1985.  

In March 1989 the Department of Veterans Affairs (VA) 
Regional Office, Los Angeles, California, denied entitlement 
to service connection for hip, left shoulder, low back and 
neck disability.  The veteran was duly notified of the 
decision and did not submit an appeal.  In April 1990 he 
submitted additional information for the purpose of reopening 
his claims for service connection for those conditions and 
also claimed an increased rating for his service-connected 
right shoulder disability.  The regional office held that new 
and material evidence had not been presented that was 
sufficient to reopen the claims for service connection for 
the right hip, neck and low back and left shoulder 
disabilities and also denied entitlement to an increased 
rating for the right shoulder disability.  The veteran 
appealed from those decisions.  In a September 1990 rating 
action the regional office denied entitlement to service 
connection for right carpal tunnel syndrome.  That matter was 
also included as an issue in the appeal.  In August 1992 the 
veteran testified at a hearing before a member of the Board 
of Veterans' Appeals (Board) sitting at the regional office.  

The case was before the Board in August 1993 and at that time 
the Board held that the additional evidence constituted new 
and material evidence regarding the claims for service 
connection for a right hip disability, left shoulder 
disability and neck and low back disabilities.  The case was 
remanded so that the regional office could consider those 
matters on a de novo basis.  The Board also noted that the 
veteran had asserted that he was on active duty from 1985 to 
1988 since he was receiving incapacitation pay from the 
National Guard during that time period.  The Board asked that 
the regional office clarify the veteran's military status 
from 1985 to 1988.  The Board also noted that the veteran had 
referred to both carpal tunnel syndrome in the left wrist and 
an injury to the left wrist at the August 1992 hearing.  It 
was noted that service connection for a left wrist disability 
had not been considered in a rating action and that claim was 
referred to the regional office for appropriate action.  The 
veteran had indicated at the August 1992 hearing he believed 
there was a pending appeal for benefits under 38 C.F.R. 
§ 4.30 based on surgery and convalescence in March 1990.  
That claim had been denied in October 1991 and, prior to the 
hearing, the October 1991 denial had not been questioned.  
That matter was also referred to the regional office for 
clarification.  

In January 1994 the regional office sent the veteran a 
statement of the case on the question of entitlement to 
temporary total benefits under the provisions of 38 C.F.R. 
§ 4.30 following surgery in April 1990 for his right shoulder 
condition.  He did not submit a substantive appeal regarding 
that matter.  Thus, that issue is not in an appellate status.  
In an October 1998 rating action service connection for left 
carpal tunnel syndrome was denied by the regional office.  
The veteran has not appealed from that decision.  Thus, that 
matter also is not in an appellate status.  

In the October 1998 supplemental statement of the case, the 
veteran was advised by the regional office that, according to 
a June 1998 memorandum by the Director of the VA Compensation 
and Pension Service, the receipt of incapacitation pay did 
not place a service member on an active duty status.  In July 
1998, the veteran had stated that his incapacitation pay was 
the only basis for his claim of active duty status.  The 
veteran has not initiated an appeal from the finding that he 
was not in an active duty status from August 1985 to November 
1988.  

For reasons which will be set forth below, appellate 
consideration of the issues of entitlement to service 
connection for a left shoulder disability and to an increased 
rating for the veteran's service-connected right shoulder 
disability is being deferred pending further action by the 
regional office.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal regarding the issues of 
service connection for a right hip disability, low back and 
neck disabilities and right carpal tunnel syndrome has been 
obtained by the regional office.  

2.  While serving on active duty for training in August 1983 
the veteran fell and injured his right hip and right 
shoulder.  X-rays showed no fractures.  

3.  The veteran's service medical records reflect no 
complaints or findings regarding neck or low back 
disabilities or a right carpal tunnel syndrome.  

4.  Chronic right hip, neck and low back disabilities, 
including degenerative joint disease and right carpal tunnel 
syndrome were initially medically demonstrated several years 
after any period of military service and have not been shown 
to be of service origin.  


CONCLUSION OF LAW

A chronic right hip disability, neck and low back disability 
and right carpal tunnel syndrome were not incurred in or 
aggravated during military service.  38 U.S.C.A. §§ 3.1(d), 
101(16)(24), 1101, 1113, 1131, 1137, 5107 (West 1991); 
38 C.F.R. § 3.303 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that it has found the veteran's claims for 
service connection for a right hip disability, neck and low 
back disabilities and right carpal tunnel syndrome are "well 
grounded" within the meaning of 38 U.S.C.A. § 5107(a); 
effective on and after September 1, 1989.  That is, the Board 
finds that he has presented claims which are plausible.  The 
Board is also satisfied that all relevant facts regarding 
those claims have been properly developed.  

The record discloses that, while serving on active duty for 
training in August 1983, the veteran fell and injured his 
right hip and right shoulder.  X-rays showed no fractures.  
His service medical records do not reflect any complaints or 
findings regarding a neck or low back disability or right 
carpal tunnel syndrome.  Chronic right hip, neck and low back 
disabilities, including degenerative joint disease and right 
carpal tunnel syndrome were initially medically demonstrated 
many years following the veteran's separation from military 
service.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by peacetime 
service.  38 U.S.C.A. § 1131.  

The term "service connection" means, with respect to 
disability, that such disability was incurred or aggravated 
in line of duty in the active military, naval or air service.  
38 U.S.C.A. § 101(16).  

The term "active military, naval or air service" includes 
active duty and any period of active duty for training during 
which the individual concerned was disabled or died from a 
disease or injury incurred or aggravated in the line of duty.  
38 U.S.C.A. § 101(24).  

The term "veteran" means a person who served in the active 
military, naval or air service and who was discharged or 
released therefrom under conditions other than dishonorable.  
38 U.S.C.A. § 101(2).  

The record reflects that, during a period of active duty for 
training in August 1983, the veteran fell and injured his 
right hip and right shoulder.  However, X-ray studies did not 
reflect any fractures.  The veteran was thereafter treated 
for problems with his right shoulder and service connection 
has been established for a right shoulder disability.  
However, there was no further reference in the veteran's 
service medical records to any right hip problems.  His 
service medical records do not reflect any reference to a 
neck or low back disability.  VA outpatient treatment records 
in late 1990 and early 1991 reflect chronic right hip, and 
neck and low back disabilities, including degenerative joint 
disease and right carpal tunnel syndrome; however, that was 
subsequent to the veteran's military service.  There are of 
record statements by several former service associates of the 
veteran dated in November 1991 and March 1992 indicating that 
the veteran had injured his neck, shoulder and back during 
service; however, the record does not reflect the presence of 
any chronic neck or low back disability during any period of 
service or for several years following.  In summary, the 
evidence of record is simply insufficient to establish 
service connection for chronic right hip, neck and low back 
disabilities and right carpal tunnel syndrome.  38 U.S.C.A. 
§§ 1101, 1113, 1131, 1137; 38 C.F.R. § 3.303.  

The Board has carefully reviewed the entire record with 
regard to the veteran's claims for service connection for 
chronic right hip, neck and low back disabilities and right 
carpal tunnel syndrome, including the testimony presented by 
the veteran at the November 1990 and August 1992 hearings on 
appeal; however, the Board does not find the evidence to be 
so evenly balanced that there is doubt as to any material 
issue regarding those matters.  38 U.S.C.A. § 5107.  


ORDER

Entitlement to service connection for chronic right hip, neck 
and low back disabilities and right carpal tunnel syndrome is 
not established.  The appeal is denied to this extent.  


REMAND


With regard to the veteran's claim for service connection for 
a left shoulder disability, the record does not reflect any 
injury or problem involving the left shoulder developing 
during a period of training duty.  The evidence indicates 
that a left shoulder condition was initially medically 
demonstrated subsequent to the veteran's military service.  
However, in an April 1988 statement, a VA physician indicated 
that the veteran's left impingement syndrome was likely due 
to over use because of protecting his right side.  When the 
veteran was examined by the VA in January 1994 the examiner 
expressed an opinion that the left shoulder rotator cuff 
degeneration could not be attributed to the fall during the 
veteran's active duty for training.  However, he did not 
express an opinion as to whether the veteran's left shoulder 
disability had been caused by the service-connected right 
shoulder condition.  

The Board notes further that, although a number of findings 
were recorded on the January 1994 VA examination regarding 
the right shoulder disability, including some limitation of 
motion, he did not indicate whether there was any limitation 
of functional ability due to pain or whether the right 
shoulder exhibited weakened movement, excessive fatigability 
or incoordination.  

In view of the above matters, the case is REMANDED to the 
regional office for the following action:  

1.  The veteran should be scheduled for 
an orthopedic examination in order to 
determine the current nature and extent 
of his service-connected right shoulder 
disability and his left shoulder 
disability.  All indicated tests and 
studies should be conducted.  The 
examiner should express an opinion, to 
the extent possible, as to whether the 
veteran's left shoulder disability has 
been caused by his right shoulder 
disability.  The examiner should also 
identify the limitation of activity 
imposed by the veteran's right shoulder 
condition, viewed in relation to the 
medical history, considered from the 
point of view of the veteran working or 
seeking work, with a full description of 
the effects of disability upon his 
ordinary activity.  An opinion should be 
provided by the examiner regarding 
whether pain associated with the service-
connected right shoulder disability 
significantly limits functional ability 
during flareups or with extended use.  
Voyles v. Brown, 5 Vet. App. 451, 453 
(1993).  It should be noted whether the 
clinical evidence is consistent with the 
severity of the pain and other symptoms 
reported by the veteran.  The examiner 
should also indicate whether the right 
shoulder joint exhibits weakened 
movement, excessive fatigability or 
incoordination.  Lathan v. Brown, 
7 Vet. App. 359 (1995); DeLuca v. Brown, 
8 Vet. App. 202 (1995).  The claims file 
should be made available to the examiner 
for review prior to conducting the 
examination.  

2.  The RO should then review the 
veteran's claims for service connection 
for a left shoulder disability and for an 
increased rating for his right shoulder 
disability.  If the determination 
regarding either of those matters remains 
adverse to the veteran, he and his 
representative should be sent a 
supplemental statement of the case and be 
afforded the appropriate time in which to 
respond.  

When the above action has been completed the case should be 
returned to the Board for further appellate consideration, if 
otherwise in order.  No action is required of the veteran 
until he receives further notice.  

The purpose of this REMAND is to obtain clarifying 
information.  The Board intimates no opinion as to the 
disposition warranted regarding the remaining matters on 
appeal pending completion of the requested action.  


		
	ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals







 

